Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 1 of 9           PageID #: 611




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

                                         )
 UNITED STATES OF AMERICA                )
                                         )
 v.                                      ) CRIMINAL NO. 09-0140-CG-B
                                         )
 JEREMY RAY ROBERTS                      )
                                         )

                                      ORDER

      This matter is before the Court on Defendant Jeremy Ray Roberts’

(“Roberts”) Emergency Motion for Compassionate Release pursuant to 18 U.S.C.

3582(c)(1) (Doc. 141) and the United States’ response (Doc. 143). Upon consideration

and for the reasons set forth herein below, Roberts’ motion is GRANTED.

               FACTUAL AND PROCEDURAL BACKGROUND

      In June 2009, Roberts was indicted on one count of conspiracy to unlawfully

manufacture more than 50 grams of a substance containing methamphetamine, in

violation of 21 U.S.C. § 846 (Count One), one count of attempt to unlawfully

manufacture more than 50 grams of a substance containing methamphetamine, in

violation of 21 U.S.C. § 846 (Count Two), three counts of possession of

pseudoephedrine, in violation of 21 U.S.C. § 841(c)(2) (Counts Three, Five, and

Twenty-Two), one count of possession with the intent to distribute approximately

7.24 grams of a mixture or substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count Four), and one count




                                          1
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 2 of 9           PageID #: 612




of forfeiture in accordance with 21 U.S.C. § 853 (Count Eighty-Two). (Doc. 1). On

August 19, 2009, Roberts pled guilty to Count One of the Indictment pursuant to a

written plea agreement with the Government. (Doc. 36).

      On May 20, 2010, Roberts was sentenced to 216 months’ imprisonment. (Doc.

114, PageID.509-511). Counts Two, Three, Four, Five, Twenty-Two and Eighty-Two

were dismissed on motion of the United States. (Docs. 97 and 114.) Roberts’

conviction and sentence were confirmed on appeal in February 2011. (Doc. 120). On

August 28, 2020, Roberts, through counsel, filed the instant motion for

compassionate release based on his diagnosis of terminal colorectal cancer and the

compromised state of his immune system due to chemotherapy treatments which

increases his risk of contracting Covid-19 and increases his likelihood of suffering

more severely should he contract the virus. The Government has responded that it

does not contest Roberts’ motion. (Doc. 143).

                                   DISCUSSION

      Roberts moves for immediate release pursuant to § 3582(c)(1)(A) asserting

that there are extraordinary circumstances that justify a reduction of his sentence.

(Doc. 141, generally). Specifically, Roberts contends that he should be released

because he has been diagnosed with a terminal illness, colorectal cancer, which has

progressed to the point that he has a life expectancy of twelve months (as of March

2020). (Id. at 4; PageID.588). Roberts also asserts that his cancer and bi-weekly

chemotherapy treatments significantly increase his risk of becoming infected with

Covid-19 and place him at a high risk of death, should he contract the virus. (Id. at


                                          2
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 3 of 9           PageID #: 613




1; PageID.585). For support, Roberts has submitted his medical records detailing

his diagnosis and treatment which include a note that his prognosis makes him

eligible for a reduction in sentence. (Doc. 141-2 at 2; PageID.603). He further

points out that the spread of Covid-19 within prisons is significantly higher than

the spread of the virus in the Unites States population at large. (Doc. 141 at 6-12;

PageID.590-96). The Government does not oppose Roberts’ Motion. (Doc. 143).

       A.     Statutory Requirements

       Under 18 U.S.C. § 3582(c)(1)(A), a court may, in certain circumstances, grant

a defendant’s motion to reduce his or her term of imprisonment. Before filing that

motion, however, the defendant must first request that BOP file such a motion on

his or her behalf. § 3582(c)(1)(A). A court may grant the defendant’s own motion for

a reduction in his sentence only if the motion was filed either (1) “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or (2) after 30 days

have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

       Roberts’ motion indicates that he made a request to the BOP for

compassionate release in May 2020. (Doc. 141 at 5; PageID.589). The BOP

acknowledged Roberts’ filing but the warden did not respond to his request and at

the time the instant motion was filed, more than thirty days elapsed since his

request was made. (Id.; See also Doc. 141-1). Accordingly, Roberts’ motion is

properly before the Court.


                                           3
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 4 of 9          PageID #: 614




       B.     Compassionate Release

       Once a sentence is imposed, the “authority of a district court to modify an

imprisonment sentence is narrowly limited by statute.” United States v. Phillips,

597 F.3d 1190, 1194-95 (11th Cir. 2010). Specifically, the “court may not modify a

term of imprisonment once it has been imposed except” as set out in 18 U.S.C. §

3582(c). Among the statutory options, 18 U.S.C. § 3582(c)(1)(A), referred to as the

compassionate release provision provides, in relevant part, for reduction of a term of

imprisonment and the possible imposition of supervised release with conditions,

where “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides

that if there are “extraordinary and compelling” reasons, a defendant may obtain a

reduced sentence after consideration of the factors set forth in 18 U.S.C. § 3553(a),

and if the reduction is “consistent with applicable policy statements issued by the

[United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). “Extraordinary

and compelling” reasons are not defined in the statute. Instead, Congress gave the

Sentencing Commission the duty to promulgate general policy statements regarding

sentence modifications pursuant to 18 U.S.C. § 3582(c)(1)(A) and stated that the

Commission “shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including criteria to be applied and a list

of specific examples.” 28 U.S.C. § 994(t).


                                             4
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 5 of 9             PageID #: 615




      The Sentencing Commission's applicable policy statement, set forth at

Application Note 1 to the Commentary of § 1B1.13 of the Federal Sentencing

Guidelines, defines “extraordinary and compelling reasons” justifying sentence

reduction as including (i) the defendant's serious medical condition (including a

serious and advanced illness with an end of life trajectory) or serious medical

condition that diminishes his ability to provide self-care within the environment of

a correctional facility; (ii) the advanced age of the defendant; (iii) family

circumstances such as death or incapacitation of the caregiver of the defendant's

minor children; and (iv) other reasons “[a]s determined by the Director of the

Bureau of Prisons.” Id. Roberts’ motion implicates the first and fourth categories of

extraordinary and compelling reasons. With respect to the fourth category, this

court has previously stated:

      In its present version, subparagraph (D) “leaves identification of other
      ‘extraordinary and compelling reason[s]’ to the Director of the Bureau
      of Prisons.” United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL
      3046086, at * 3 (D. Me. July 11, 2019). But now that the First Step Act
      allows the inmate to file for compassionate release without the BOP’s
      support, it is unclear what “other” reasons can be relied upon for
      compassionate release. However, the Court finds that until the
      Sentencing Commission amends its Policy Statement “those other
      extraordinary and compelling reasons should be comparable or
      analogous to what the Commission has already articulated as criteria
      for compassionate release.” United States v. Fox, 2019 WL 3046086, at
      *3.

United States v. Brad J. Long, 17-cr-00026-KD-B (S.D. Ala. May 22, 2020).

      Roberts asserts that he should be released because he has been diagnosed

with terminal colorectal cancer with a prognosis of twelve months to live. Roberts



                                            5
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 6 of 9         PageID #: 616




also points out that his terminal cancer and treatment suppress his immune system

causing him to be at a greater risk of contracting Covid-19 or suffering more

severely from the virus should he it be contracted. (Doc. 141). Additionally,

Roberts details the increased risk associated with contracting the virus inside the

prison environment as compared to the United States population at large. (Id. at 6-

12; PageID.590-96). Attached to Roberts’ motion are his medical records which

confirm his diagnoses, treatment, and life expectancy as well as indicate that the

same qualifies him for compassionate release. (Doc. 141-2 at 2; PageID.603).

Finally, Roberts’ condition has been identified by the Center for Disease Control

(“CDC”) as a condition which places a person at “high-risk for severe illness from

Covid-19”. People Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

increased-risk.html.

      Based on the relevant pleadings and supporting documents, the Court finds

that Roberts’ terminal cancer establishes an extraordinary and compelling

circumstance rendering him eligible for compassionate release under 18 U.S.C.

3582(c)(1) and Application Note 1(A)(i) to the Commentary of § 1B1.13 of the

Federal Sentencing Guidelines. Additionally, Roberts’ potential to contract Covid-

19 because of the close living conditions and documented Covid-19 outbreak within




                                          6
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 7 of 9             PageID #: 617




the BOP1, in combination with his cancer diagnoses and chemotherapy treatments

for the same make him eligible for compassionate release under Note 1(D).

         C.    Section 3553(a) factors

         Because Roberts has shown an extraordinary and compelling reason for

compassionate release, the Court must next examine the factors set forth 18 U.S.C.

§ 3553(a) and 18 U.S.C. § 3142(g). Under the relevant Sentencing Guidelines Policy

Statement, the court “may reduce a term of imprisonment ... if, after considering the

factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable, the court

determines that ... extraordinary and compelling reasons warrant a reduction.” §

1B1.13. The relevant factors under § 3553(a), include “the nature and

circumstances of the offense and the history and characteristics of the defendant”,

the need for the sentence imposed “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”, and

deterrence to criminal conduct, and protection of the public from further crimes by

the defendant. 18 U.S.C. § 3553(a). The court must also find that the defendant “is

not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” § 1B1.13.

         In support of his motion, Roberts details that at the time of his conviction, he

was a thirty-six-year-old methamphetamine addict who had no significant criminal

history until he was almost twenty-nine years old. (Doc. 141 at 2; PageID.586). He




1   See https://www.bop.gov/coronavirus/(last visited September 11, 2020).

                                             7
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 8 of 9           PageID #: 618




points out that prior to his conviction, he was a hard worker with siblings who

looked up to him until he became a drug addict, which led to his ultimate

incarceration. (Id. at 2-3; PageID.587-88). Roberts also asserts that none of his

convictions involve weapons or violence. (Id.) Finally, Roberts points out that he

has served approximately 75% of his sentence, during which time he took “every

professional and self-improvement course he could.” (Doc. 141 at 3; PageID.587).

Roberts has provided a Summary Reentry Plan to the Court which confirms he

completed 39 courses and obtained his GED. (Doc. 141-1). It also shows that he is

currently enrolled in three additional courses. (Id.) The documents provided show

that Roberts has had a good work history, positive conduct, and positive

interactions with staff and inmates while incarcerated. Additionally, Roberts

indicates that he has maintained a relationship with his family and will have the

support of his family upon his release. (Doc. 141 at 3; PageID.587).

      The Court commends Roberts’ efforts while incarcerated and finds that a

consideration of the § 3553 factors compels his release. Finally, with respect to §

3142(g), the court must consider ““(1) the nature and circumstances of the offense

charged ...; (2) the weight of the evidence against the person; (3) the history and

characteristics of the person ...; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the person’s release.” 18 U.S.C

§ 3142(g). The Court finds that a review of Roberts’ history pre- and post-

incarceration supports that he is not a danger to the community. As a result, the

Court exercises its discretion to grant Roberts’ motion.


                                           8
Case 1:09-cr-00140-CG-B Document 144 Filed 09/14/20 Page 9 of 9       PageID #: 619




                                     CONCLUSION

      For the reasons set forth above, Roberts’ motion to be compassionately

released (Doc. 141) is GRANTED. Accordingly, Roberts’ sentence is modified to a

term of time served. It is ORDERED that the Federal Bureau of Prisons shall

immediately release Defendant from the custody of FMC Butner into the care of his

family upon receipt of this Order.

      It is further ORDERED that Defendant shall be on SUPERVISED

RELEASE for a period of eight (8) years in accordance with the terms and

conditions of supervised release previously imposed upon him and memorialized in

the Judgment (Doc. 97). Defendant is to report to the United States Probation Office

for the Southern District of Alabama upon his release.


      DONE and ORDERED this 14th day of September, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                         9
